DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 6/8/20.  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	 					Priority
 	This application claims subject matter that is not disclosed in any application with filing date prior to 06/18/2019. For the purpose of determining prior art, the examiner only considers 06/18/2019 (the priority date of provisional application  62/862,979 with the filing date of 06/18/2019 ) as the effective filing date of this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Dunne. (US Patent Application Publication 2018/0173715 A1, hereinafter “Dunne”)

As to claim 1, Dunne teaches a visualization system configured to integrate with dynamic schema databases and associated data access services for the dynamic schema database, comprising: 
 	at least one processor operatively connected to a memory; a visualization layer, executed by the at least one processor, wherein the visualization layer includes functions for dynamic definition of authorized users based on user access roles;( Dunne par [0094] teaches the dashboard system includes a visualization engine that generates graphics and visual tools associated with the transactional data and metrics that are displayed on the dashboard interfaces)
 	a data access layer, executed by the at least one processor, configured to manage data access to the dynamic schema database based on pre-defined user permissions within the data access layer; manage the dynamic definition of authorized users for rendering or editing a visualization responsive to definition in a user interface (Dunne par [0093] teaches the dashboard system includes an access/navigation engine that provides a portal for the participants to access to the dashboard system );      
 	generate the visualization responsive to associating a data source containing dynamic schema database data to the visualization and selection of a least one visualization type ; and render the visualization to end users responsive to resolving user access roles in the visualization layer and the pre-defined user permissions for data layer access.( Dunne par [0095] teaches the dashboard engine may receive the generated graphical representations from the visualization engine and output the generated graphical representations to the computing device )  	As to claim 2, Dunne teaches the visualization system of claim 1, wherein the at least one processor is configured to generate an embedding visualization.(  Dunne par [0100] teaches the dashboard GUI templates include one or more stored software processes and data files associated with generating the requested dashboard interfaces that are displayed on the computing device) 	As to claim 3, Dunne teaches the visualization system of claim 2, wherein the at least one processor is configured to generate the embedding visualization and define access rights in the visualization layer and validate pre-defined user permissions within the data access layer; and enable rendering of the embedding visualization when requested by an application or website external to the visualization system. (Dunne par [0102 teaches the data repository also stores access/navigation data to control the types of data and dashboards that the participants have access to) 	 	As to claim 4, Dunne teaches the visualization system of claim 1, wherein the at least one processor is further configured to generate the embedding visualization for rendering in an external application or website responsive, based on generating embedding code configured to render the visualization responsive to execution by the external application or website.(Dunne par [0046] teaches the content development system returns the visualization to the user’s computing device and the visualization is rendered on the display of the user’s As to claim 5, Dunne teaches the visualization system of claim 2, wherein the at least one processor is further configured to enable definition of the embedding visualization based on selection between public access and private access.(Dunne par [0031] teaches the basic user interface may be customized for a particular role such that portions of the user interface are activated for members sharing particular role, while other portions of the interface are deactivated) 	As to claim 6, Dunne teaches the visualization system of claim 5, wherein the at least one processor is further configured incorporate signed private access configured to limit rendering of the visualization object or underlying data to authorized users. (Dunne par [0031] teaches the basic user interface may be customized for a particular role such that portions of the user interface are activated for members sharing particular role, while other portions of the interface are deactivated) 	As to claim 7, Dunne teaches the visualization system of claim 1, wherein the at least one processor is configured to group respective visualizations in a dashboard display. (Dunne par [0103] teaches the participant data can include preferences of participants related to types of data the participant wishes to see displayed in various sections of the portal such as risk news section)As to claim 8, Dunne teaches the visualization system of claim 7, wherein the at least one processor is configured to link executable operations to the dashboard display, and execute the linked executable operations responsive to subsequent rendering. (Dunne par [0103] teaches the participant data can include preferences of participants related to types of data the participants wishes to see displayed in various sections of the portal such as risk news section) 	As to claim 9, Dunne teaches the visualization system of claim 8, wherein the at least one processor is configured to: define a unique identifier for a respective dashboard display; and link respective users to the unique identifier to preserve customizations of the dashboard display.(Dunne par [0103] teaches the participant data can include preferences of participants related to types of data the participants wishes to see displayed in various sections of the portal such as risk news section) 	As to claim 10, Dunne teaches the visualization system of claim 1, wherein the at least one processor is configured to define executable operations on the data source as part of defining the visualization. (Dunne par [0099] teaches the analytics data can include data from one or more data sources that are used to generate the statistics and metrics displayed on the dashboard interfaces) 	As to claim 11, Dunne teaches the visualization system of claim 10, wherein the at least one processor is configured to: generate a dedicated cache for storing the output of the executable operations on the data source; reference the dedicated cache in response to a request to render the visualization; and return data for rendering in the visualization responsive to a cache match.(Dunne par [0099] teaches the analytics data stored in the data repository is processed by the analytics sub-engine to produce the graphical display of the transactional data and metrics based on a type of dashboard requested by the participant.)

 	Claims 12-20 merely recite a method to be performed by the system of claims 1-9 respectively. Accordingly, Dunne teaches every limitation of claims 12-20 as indicates in the above rejection of claims 1-9 respectively.

					Conclusion
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/HIEN L DUONG/Primary Examiner, Art Unit 2175